Case 1:18-cv-01001-KPF Document 44 Filed 07/11/19 Page 1 of 2

--LAW OFFICE OF RUDY VELEZ--

TEL: (917) 674-0573 930 GRAND CONCOURSE, SUITE 14 EMAIL:RVESQ@YAHOO.COM
BRONX, NEW YORK 10451

By Electronic Filing:

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
New York, New York 10007

Re: Mario Julio Rodriguez v. Det. Louis Demarco, et al.
18 Civ 1001 (KPF)

Dear Judge Failla:

This letter is in response to this Court’s order dated July 8, 2019 wherein plaintiff
is ordered to show cause in writing why this case should not be dismissed for failure to
prosecute. The plaintiff provided signed releases for relevant records in possession of the
manhattan District Attorney’s Office at the time the complaint was filed. (See attached

copy).

On July 2, 2019 plaintiff responded to interrogations and requests for production
of documents by faxing and emailing the defendant’s attorney. In the request for
production of documents, plaintiff submitted the entirety of documents in plaintiff
possession which in effect are all the disclosures in plaintiff's possession.

Lam a one man firm and was on back to back Supreme Court Criminal Trials,
People v. Juan Cortorereal in New York Supreme Court and People v. Steven Santiago in
White Plains Supreme Court. Both Cases involved multiple defendants and re-directed
my focus.

Lam now fully concentrated on this case lawsuit and would ask the Court to not
dismiss for failure to prosecute and the defendants have not suffered any prejudice.

R¢speetfully Vp
By E-mail: VO \

ub
Cc: Tomokoonozawa, esq RUDY a
Case 1:18-cv-01001-KPF Document 44 Filed 07/11/19 Page 2 of 2

DESIGNATION OF AGENT FOR ACCESS TO SEALED
RECORDS PURSUANT TO NYCPL 160.50{1][d]

a VOC CL OLY , Date of Birth C1 /0F/ ] Gb 3
ss# S44- pursuant to NYCPL § 160.50[1][d], hereby designate ZACHARY W.
CARTER, Corporation Counsel of the City of New York, or his authorized representative, as my
agent to whom records of the criminal action terminated in my favor entitled People of the State
of New York v. Ci toe @ocket N@ or Indictment No.Z01 GN YO63613
in Court, County of , State of New York, relating to my arrest on
or about {0/2 _may . be made available | for use in Civil Action

\(S.D.N.Y,).

  
   

I,

    

 

   
 

I understand that until now the aforesaid records have been sealed pursuant to
CPL § 160.50, which permits those records to be made available only (1) to persons designated
by me, or (2) to certain other parties specifically designated in that statute.

I further understand that the person designated by me above as a person to whom
the records may be made available i is not bound by the statutory sealing requirements of CPL
§ 160.50.

The records to be made available to the person designated above comprise all
records and papers relating to my atrest and prosecution in the criminal action identified herein
_ on file with any court, police agency, prosecutor’s office or state or local agency that were
, ordered to be sealed under the provisions of CPL § 160.50.

I further itor the release of a list from the New York City Police Department
that identifies all my prior arrests by date of arrest, charge(s) and disposition, including all sealed
arrests. .

Clo KB

SIGNATURE

STATE OF NEW YORK )
: SS:
COUNTY OF )

Mord Quis Fe Racle
On this 26" day of Felon 14K a 201% before me personally came Ne = aes pe
me known and known to me to be the/individual described in and who executed cuted the forego a
instrument, andi acknowledged to me that)@ executed the same. “
rut @
NOTARY PUBLIC

LETICIASILVA = :

NOTARY PUBLIC-STATE OF NEW YORK
NO. 01816335560 -

QUALIFIED IN BRONX COUNTY.
MY COMMISSION EXPIRES OL i
